ITEMID: 001-78813
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF HASAN KAYA v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - award;Costs and Expenses award (Convention proceedings);Costs and Expenses award (domestic proceedings)
TEXT: 4. The applicant was born in 1961 and lives in Diyarbakır.
5. On 10 August 1999 the Diyarbakır Provincial Private Administration Office (Diyarbakır Il Özel Idare Müdürlüğü) expropriated the plots of land belonging to the applicant in Diyarbakır. A committee of experts assessed the value of these plots of land and this amount was paid to the applicant when the expropriation took place.
6. On 20 October 1999 the applicant brought an action before Diyarbakır Civil Court of First Instance, requesting increased compensation.
7. On 22 January 2002 the Diyarbakır Civil Court of First Instance awarded the applicant additional compensation of 118,212,590,355 Turkish liras (TRL) (approximately 97,861 euros (EUR)) plus interest at the statutory rate applicable at the date of the court's decision, running from 8 October 1999.
8. On 12 March 2002 the Court of Cassation upheld the judgment of the first-instance court.
9. On 15 March 2002 the administration paid the applicant a total sum of TRL 281,371,870,000 (approximately 237,519 euros (EUR)).
10. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
